Title: To Alexander Hamilton from Pierre Charles L’Enfant, 1 July 1798
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander


Philadelphia July 1st 1798
Dr Sir
Being Just this moment told of a conversation you have had with Mr Soderestrom in reply to a note which he handed to you from me, am not perfectly comprehending what he related, he himself seeming to have but a Confuse recollection. While at the same time, as far as he has explained, it appear to me to be all Important well to understand you. I cannot esitate nor do I delay one Instant, requesting your own Explanation in what way has any political principles or connections, and the Conduct in my former public employment become matter for your animadversion!—and how, and upon what authority you asserted that I had been paid a good price by the french minister Adet, or other—from which I ought to be well satisfied with my actual situation.
Whether, Sir, these were your private Sentiments or those of other people you delivered, you may well imagine is not Indifferent to me to Know.—and Beliving in the veracity of Mr Soderestrom who stated those points as being the principal he recollected of the conversation with you, you can Surrely not be Surprised if I feel alive at the Injurious⟨–⟩ and in this direct manner ask you to Explaine and to trace out to me whence came those Ideas. Ideas which I must Say I held in too contemptible a light to belive orriginated with you. They are Sugestive indeed too vilainous and of an Ingenuity and base malice as I would hardly have suspected possible in any one man. well sensible however how generally them who would have done a man an Injury become the ⟨–⟩ Enemies of him that his Injuried. I should not much wonder but thus at once the Schem be to Cut short all my claims to the gratitude of the country, as this way of Exonerating the public of all debt to me, may well compleat the vilany of those swindling Individuals who have robed me of all my property the small saving from the ⟨–⟩ by laborious pursuits of twenty two years services to the united States.
With the hope this will find you ready either to substantiate those charges you have advanced as above—or to point out the author, clearing in this way the Stigma that naturally must attack in all those whose mistaken policy it may be to slander honesty I shall beg you to believe I remain
Dr Sir   Your obedient hubl Servant
P. charles L’Enfant
Colo Alr Amilton
